IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 149 EAL 2019
RESPONENT                                  :
                                           :
                                           : Petition for Allowance of Appeal from
             v.                            : the Order of the Superior Court
                                           :
                                           :
KIMMY X. WONG,                             :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.